DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 (3rd & 6th paragraphs) should be amended to “internally circulating an internal airflow through an internal cooling circuit including at least one internal channel and at least one internal fan inside the motor enclosure;…selectively mounting a heat exchanger to the motor enclosure, the heat exchanger including a plurality of fluid ducts with a first group of fluid ducts communicating with the at least one internal channel to receive the internal airflow”, in a manner similar to claims 1 and 11, since the sixth paragraph now recites “the at least one internal channel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 13, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 8 “a shroud extension extending at least partially over the enclosure aperture to direct external airflow from the external fan to the internal channel” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
For the embodiment of fig 4 that does not include the heat exchanger 170, the fan shroud 132 includes a shroud extension 184 extending at least partially over the enclosure aperture 160 to direct external airflow 138 from the external fan 130 to the internal channel 146 (fig 4, pgs 9-10, para [0024]-[0027]).
Therefore since claim 1 requires the heat exchanger, the underlined claim 8 limitation above is new matter. Claim 9 is rejected since it depends on claim 8. 
In claim 10 “the external fluid source is a blower assembly including a blower fan and an independent blower motor, the blower assembly arranged in fluid communication with the enclosure aperture” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
The embodiment of fig 5 is disclosed as having the blower assembly 192 arranged in fluid communication with the enclosure aperture 160 (fig 5, pgs 10-11, para [0028]-[0030]). Therefore since claim 1 requires the heat exchanger, the underlined claim 10 limitation above is new matter.
In claim 13 “a shroud extension extending at least partially over the enclosure aperture to direct external airflow from the external fan to the internal channel” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
For the embodiment of fig 4 that does not include the heat exchanger 170, the fan shroud 132 includes a shroud extension 184 extending at least partially over the enclosure aperture 160 to direct external airflow 138 from the external fan 130 to the internal channel 146 (fig 4, pgs 9-10, para [0024]-[0027]).
Therefore since claim 11 requires the heat exchanger, the underlined claim 13 limitation above is new matter. 
In claim 17 “the external fluid source is a blower assembly including a blower fan and an independent blower motor, the blower assembly arranged in fluid communication with the enclosure aperture” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
The embodiment of fig 5 is disclosed as having the blower assembly 192 arranged in fluid communication with the enclosure aperture 160 (fig 5, pgs 10-11, para [0028]-[0030]). Therefore since claim 11 requires the heat exchanger, the underlined claim 17 limitation above is new matter.
In claim 20 “the external fan directs a portion of the external airflow into the enclosure aperture to thermally interact with the internal airflow” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
For the embodiment of fig 4 that does not include the heat exchanger 170, the external fan 130 directs a portion of the external airflow 130 into the enclosure aperture 160 to thermally interact with the internal airflow 144 (fig 4, pgs 9-10, para [0024]-[0027]).
Therefore since claim 18 requires the heat exchanger, the underlined claim 20 limitation above is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 13,17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8 “a shroud extension extending at least partially over the enclosure aperture to direct external airflow from the external fan to the internal channel” is unclear.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
For the embodiment of fig 4 that does not include the heat exchanger 170, the fan shroud 132 includes a shroud extension 184 extending at least partially over the enclosure aperture 160 to direct external airflow 138 from the external fan 130 to the internal channel 146 (fig 4, pgs 9-10, para [0024]-[0027]).
Claim 8 is dependent on claim 1 and claim 1 requires the heat exchanger. It is unclear how the enclosure aperture can be both covered by the heat exchanger and open to external airflow from the external fan. Claim 9 is rejected since it depends on claim 8. 
In claim 10 “the external fluid source is a blower assembly including a blower fan and an independent blower motor, the blower assembly arranged in fluid communication with the enclosure aperture” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
The embodiment of fig 5 is disclosed as having the blower assembly 192 arranged in fluid communication with the enclosure aperture 160 (fig 5, pgs 10-11, para [0028]-[0030]). 
Claim 10 is dependent on claim 1 and claim 1 requires the heat exchanger. It is unclear how the enclosure aperture can be both covered by the heat exchanger and be in fluid communication with the blower assembly. 
In claim 13 “a shroud extension extending at least partially over the enclosure aperture to direct external airflow from the external fan to the internal channel” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
For the embodiment of fig 4 that does not include the heat exchanger 170, the fan shroud 132 includes a shroud extension 184 extending at least partially over the enclosure aperture 160 to direct external airflow 138 from the external fan 130 to the internal channel 146 (fig 4, pgs 9-10, para [0024]-[0027]).
Claim 13 is dependent on claim 11 and claim 11 requires the heat exchanger. It is unclear how the enclosure aperture can be both covered by the heat exchanger and open to external airflow from the external fan. 
In claim 17 “the external fluid source is a blower assembly including a blower fan and an independent blower motor, the blower assembly arranged in fluid communication with the enclosure aperture” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
The embodiment of fig 5 is disclosed as having the blower assembly 192 arranged in fluid communication with the enclosure aperture 160 (fig 5, pgs 10-11, para [0028]-[0030]). 
Claim 17 is dependent on claim 11 and claim 11 requires the heat exchanger. It is unclear how the enclosure aperture can be both covered by the heat exchanger and be in fluid communication with the blower assembly. 
In claim 20 “the external fan directs a portion of the external airflow into the enclosure aperture to thermally interact with the internal airflow” is new matter.
The specification discloses the heat exchanger 170 covers the enclosure aperture 160 so that internal airflow 144 from the internal cooling circuit 140 will travel through the enclosure aperture 160 to flow through the heat exchanger 170 by the first group of fluid ducts 178, and then return to the internal cooling circuit 140 via the forward channel port 150 (figs 2-3, pgs 7-8, para [0021]-[0022]).
For the embodiment of fig 4 that does not include the heat exchanger 170, the external fan 130 directs a portion of the external airflow 130 into the enclosure aperture 160 to thermally interact with the internal airflow 144 (fig 4, pgs 9-10, para [0024]-[0027]).
Claim 20 is dependent on claim 18 and claim 18 requires the heat exchanger. It is unclear how the enclosure aperture can be both covered by the heat exchanger and receive eternal airflow from the external fan. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitzer (US20060055256, “Kreitzer”) in view of Agostini et al. (US20130221774, “Agostini”).
Re claim 1, Kreitzer discloses an electric motor comprising: 
a motor enclosure 1600 (figs 1-2, para [0103] & [0105]-[0106]], using fig 2 for rejection but has similar structure as fig 1) extending between a forward motor end and a rearward motor end (figs 1-2), the motor enclosure including an interior surface and an exterior surface (figs 1-2), the motor enclosure 1600 defining an enclosed space (figs 2 & below, space between dashed lines); 
a motor shaft 1220 (figs 1-2, para [0102]) extending between the forward motor end and the rearward motor end through the enclosed space (figs 1-2), the motor shaft 1220 defining a rotational axis A-A of the electrical motor (figs 1-2); 
an internal cooling circuit (figs 1-2 & 4, para [0104]-[0106] &[0108]) including at least one internal channel (figs 1-2 & 4, includes 1460, 1680 & radial and axial channels in rotor), for continuously circulating an internal airflow in the enclosed space between the forward motor end and the rearward motor end (figs 2 & 4); and 
a removable cover plate 2400 (figs 1-2, para [0106]) mountable to the exterior surface to cover at least one enclosure aperture 2500 disposed into the motor enclosure and in fluid communication with the internal channel (figs 1-2 & 4), the enclosure aperture 2500 configured for selectively establishing thermal interaction between the internal airflow and an external airflow (figs 1-2 & 4, para [0106], external airflow outside the motor enclosure); and 
a heat exchanger selectively mountable to the exterior surface of the motor enclosure (para [0106], motor of figs 1-2 are employed w/ heat exchangers).

    PNG
    media_image1.png
    226
    636
    media_image1.png
    Greyscale

Kreitzer is silent with respect to the heat exchanger including a plurality of fluid ducts including a first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow and a second group of fluid ducts communicating with an external fluid source to receive the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end.
Agostini discloses the heat exchanger (figs 1-3, para [0041], includes 10, 24 & 22a) including a plurality of fluid ducts (figs 1-3, para [0029], formed by 12 & 14) including a first group of fluid ducts 14 communicating with the internal channel (fig 3, internal channel similar to Kreitzer) to receive the internal airflow (fig 3) and a second group of fluid ducts 12 communicating with an external fluid source to receive the external airflow (fig 3, para [0041]), wherein the first group of fluid ducts 14 and the second group of fluid ducts 12 extend parallel to the motor shaft 34 between the forward motor end and the rearward motor end (figs 1-3 & below, [0029] & [0031], as shown in figs 1-2, 12 & 14 are open in the directions of F1 & F2; and 12 & 14 extend parallel along 34 at a position between the forward and rearward motor ends).

    PNG
    media_image2.png
    324
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger of Kreitzer to include a plurality of fluid ducts including a first group of fluid ducts communicating with the internal channel to receive the internal airflow and a second group of fluid ducts communicating with an external fluid source to receive the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end, as disclosed by Agostini, in order to provide a more compact heat exchanger, as taught by Agostini (para [0011]). 
Kreitzer in view of Agostini disclose claim 1 except for the first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow.
Kreitzer further discloses that selected sets of the removeable cover plate 2400 can be remove from the enclosure apertures 2500 to affect the direction of air flow (para [0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove some of the removeable cover plates of Kreitzer in view of Agostini so that the first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow, in order to provide different air flow directions, as taught by Kreitzer (para [0106]). For example if removable cover plates are removed at the position indicated below, then heat air from the stator can be directly applied to the cooling element of the heat exchanger of Agostini.

    PNG
    media_image3.png
    647
    595
    media_image3.png
    Greyscale

Re claim 2, Kreitzer in view of Agostini discloses claim 1 as discussed above. Kreitzer further discloses the internal channel is disposed through the motor enclosure parallel to the rotational axis A-A (figs 1-2 & 4, 1680 or channel axially through rotor) and is distinct from the enclosed space (figs 1-2 & 4, 1680 part of 1600 & rotor channel part of rotor), the internal channel communicating with the enclosed space via a rearward channel port and a forward channel port (figs 2, 4 & above for claim 1).
Re claim 3, Kreitzer in view of Agostini discloses claim 2 as discussed above. Kreitzer further discloses the enclosure aperture 2500 is located proximate the rearward motor end (figs 1-2 & above for claim 1) and is oriented radially with respect to the rotational axis (figs 1-2).
Re claim 5, Kreitzer in view of Agostini disclose claim 1 as discussed above. Kreitzer is silent with respect to the heat exchanger extends between a forward exchanger end located proximate the forward motor end and a rearward exchanger end located proximate the rearward motor end and the heat exchanger is mountable to the enclosure housing so that the plurality of fluid ducts is arranged parallel to the motor axis.
Agostini discloses the heat exchanger extends between a forward exchanger end (figs 3 & below) located proximate the forward motor end (figs 3 & below) and a rearward exchanger end (figs 3 & below) located proximate the rearward motor end (figs 3 & below) and the heat exchanger is mountable to the enclosure housing 28 so that the plurality of fluid ducts 12, 14 is arranged parallel to the motor axis (figs 1-3 & below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger of Kreitzer in view of Agostini to extend between a forward exchanger end located proximate the forward motor end and a rearward exchanger end located proximate the rearward motor end and the heat exchanger is mountable to the enclosure housing so that the plurality of fluid ducts is arranged parallel to the motor axis, as disclosed by Agostini, in order to provide a more compact heat exchanger, as taught by Agostini (para [0011]). 

    PNG
    media_image4.png
    385
    702
    media_image4.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitzer in view of Agostini and in further view of Hasset et al. (US20100033042, “Hasset”).
Re claim 6, Kreitzer in view of Agostini disclose claim 5 as discussed above. Kreitzer is silent with respect to the external fluid source is an external fan secured to and rotated by the motor shaft protruding from the rearward motor end.
Hasset discloses the external fluid source is an external fan 66 (fig 4a) secured to and rotated by the motor shaft 34 protruding from the rearward motor end (fig 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external fluid source of Kreitzer in view of Agostini to be an external fan secured to and rotated by the motor shaft protruding from the rearward motor end, as disclosed by Hasset, in order to reduce the number of parts employed to drive the external fluid, as demonstrated by Hasset. The eternal fluid source of Agostini is in the form of an external fan driven by an independent motor (fig 3), so replacing the eternally driven fan with an external fan driven by the motor shaft, as disclosed by Hasset, reduced additional parts for connecting power to the external motor fan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitzer in view of Agostini and Hasset in further view of Ghiotto (US20030184172, “Ghiotto”).
Re claim 7, Kreitzer in view of Agostini and Hasset disclose claim 6 as discussed above. Kreitzer is silent with respect to the external fan is accommodated in a fan shroud mountable to the rearward motor end and including a plurality of vents disposed there through, the shroud including a shroud extension projecting outward with respect to the motor axis to overlap the rearward exchanger end.
Hasset discloses the external is accommodated in a fan shroud 70 (fig 4a) mountable to the rearward motor end (fig 4a) and including a vent disposed there through (figs 4a & below), the shroud 70 including a shroud extension (figs 4a & below) projecting outward with respect to the motor axis to overlap the rearward exchanger end (figs 4a & below).

    PNG
    media_image5.png
    451
    665
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external fluid source of Kreitzer in view of Agostini and Hasset to be an accommodated in a fan shroud mountable to the rearward motor end and including a plurality of vents disposed there through, the shroud including a shroud extension projecting outward with respect to the motor axis to overlap the rearward exchanger end, as disclosed by Hasset, in order to reduce the number of parts employed to drive the external fluid, as demonstrated by Hasset. The eternal fluid source of Agostini is in the form of an external fan driven by an independent motor (fig 3), so replacing the eternally driven fan with an external fan driven by the motor shaft, as disclosed by Hasset, reduced additional parts for connecting power to the external motor fan.
Kreitzer in view of Agostini and Hasset claim 7 except for the fan shroud includes a plurality of vents disposed there through.
Ghiotto discloses the fan shroud 22 includes a plurality of vents disposed there through (figs 1-2, para [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fan shroud of Kreitzer in view of Agostini and Hasset to include a plurality of vents disposed there through, as disclosed by Ghiotto, in order to prevent large debris from entering the fan shroud.

Claims 1-3, 8-9, 11-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2014087178, “Sugimoto”) in view of Kajiwara et al. (US5925947, “Kajiwara”).
Re claim 1, Sugimoto discloses an electric motor comprising: 
a motor enclosure 11 (figs 1-3 & 7-8, pg 2, lns 39-44, note: employing figs 7-8 for rejection, but figs 7-8 similar to figs 1-3 except that 60 is formed w/ 9-see pg 4, lns 1-9) extending between a forward motor end and a rearward motor end (figs 7-8), the motor enclosure 11 including an interior surface and an exterior surface (figs 3 & 7-8), the motor enclosure 11 defining an enclosed space (figs 3 & 7-8, space w/ stator 2 & rotor 3); 
a motor shaft 8 (figs 1 & 7-8, pg 2, ln 41) extending between the forward motor end and the rearward motor end through the enclosed space (figs 1 & 7-8), the motor shaft 8 defining a rotational axis of the electrical motor 1 (figs 1 & 7-8, axis of 8); 
an internal cooling circuit (figs 1-3 & 7-8, pg 2, lns 49-52 & pg 3, lns 1-33) including at least one internal channel 30 (figs 3 & 7-8), for continuously circulating an internal airflow in the enclosed space between the forward motor end and the rearward motor end (fig 8); and 
a removable cover plate (figs 7-8 cover plate portion indicated in annotated fig 8 below) mountable to the exterior surface (figs 7-8) to cover at least one enclosure aperture (figs 7-8, 55, 57a) disposed into the motor enclosure 11 and in fluid communication with the internal channel 30 (figs 7-8), the enclosure aperture configured for selectively establishing thermal interaction between the internal airflow and an external airflow (figs 7-8, pg 3, lns 18-33).

    PNG
    media_image6.png
    249
    319
    media_image6.png
    Greyscale

Sugimoto discloses claim 1 except for a heat exchanger selectively mountable to the exterior surface of the motor enclosure, the heat exchanger including a plurality of fluid ducts including a first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow and a second group of fluid ducts communicating with an external fluid source to receive the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end.
Kajiwara discloses a heat exchanger selectively mountable to the exterior surface of the motor enclosure 4 (figs 1a-b, col 6, lns 8-12, heat exchanger formed by 4b-d), the heat exchanger including a plurality of fluid ducts (figs 1a-b, ducts formed by fins) including a first group of fluid ducts (fig 1b, ducts formed by 4c) communicating with the internal channel 4a (fig 1b) to receive the internal airflow (figs 1a-b) and a second group of fluid ducts 4b (fig 1b) communicating with the external fan 12 (figs 1a-b) to receive the external airflow (figs 1a-b), wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft 1 between the forward motor end and the rearward motor end (figs 1a & below).

    PNG
    media_image7.png
    250
    591
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor enclosure of Sugimoto with a heat exchanger selectively mountable to the exterior surface of the motor enclosure, the heat exchanger including a plurality of fluid ducts including a first group of fluid ducts communicating with the internal channel to receive the internal airflow and a second group of fluid ducts communicating with the external fan to receive the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end, as disclosed by Kajiwara, in order to increase the heat transfer area inside the internal channel (col 7, lns 17-21), as well as provide better cooling efficiency (col 7, lns 24-27), as taught by Kajiwara. 
It is pointed out that Sugimoto in view of Kajiwara discloses the first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow, since Sugimoto discloses the internal channel 30 receives the internal airflow via the enclosure aperture 57a (figs 7-8); and Kajiwara discloses the first group of fluid ducts communicate with the internal channel 4a to receive the internal airflow. 
Re claim 2, Sugimoto in view of Kajiwara discloses claim 1 as discussed above. Sugimoto further discloses the internal channel 30 is disposed through the motor enclosure 11 parallel to the rotational axis (figs 3 & 7-8) and is distinct from the enclosed space (figs 3 & 7-8), the internal channel 30 communicating with the enclosed space via a rearward channel port 57 (figs 7-8) and a forward channel port 58 (figs 7-8, pg 3, lns 14-17).
Re claim 3, Sugimoto in view of Kajiwara discloses claim 2 as discussed above. Sugimoto further discloses the enclosure aperture (figs 7-8, 55, 57a) is located proximate the rearward motor end (figs 7-8) and is oriented radially with respect to the rotational axis (figs 7-8, 55 & 57 are located at a radially outer position w/ respect to axis).
Re claim 8, Sugimoto in view of Kajiwara discloses claim 3 as discussed above. Sugimoto further discloses the external fluid source is an external fan 51 (figs 7-8, pg 4, lns 10-11) secured to and rotated by the motor shaft 8 (figs 7-8), the external fan 51 accommodated in a fan shroud 9 (figs 7-8) mounted to the rearward motor end (figs 7-8) and having a shroud extension (figs 7-8 & below, portion of 9 that extends radially inwardly from flange of 9) extending at least partially over the enclosure aperture 57a to direct external airflow from the external fan 51 to the internal channel (figs 7-8 & below, shroud extension has 54 which directs air to 57a).

    PNG
    media_image8.png
    264
    330
    media_image8.png
    Greyscale

Re claim 9, Sugimoto in view of Kajiwara discloses claim 8 as discussed above. Sugimoto further discloses the internal cooling circuit includes an internal fan 50 mounted to the motor shaft 8 inside the motor enclosure 11 (figs 1-2, pg 2, lns 48-49).
Re claim 11, Sugimoto discloses an electric motor selectively configurable between a totally enclosed fan cooled (TEFC) configuration (fig 8) and a configuration establishing thermal interaction with an external fluid source (fig 7) comprising: 
a motor enclosure 11 (figs 1-3 & 7-8, pg 2, lns 39-44, note: employing figs 7-8 for rejection, but figs 7-8 similar to figs 1-3 except that 60 is formed w/ 9-see pg 4, lns 1-9) extending between a forward motor end and a rearward motor end (figs 7-8), the motor enclosure 11 defining an enclosed space (figs 3 & 7-8, space w/ stator 2 & rotor 3); 
a motor shaft 8 (figs 1 & 7-8, pg 2, ln 41) extending between the forward motor end and the rearward motor end through the enclosed space (figs 1 & 7-8), the motor shaft 8 defining a rotational axis of the electrical motor 1 (figs 1 & 7-8, axis of 8); 
an internal cooling circuit (figs 1-3 & 7-8, pg 2, lns 49-52 & pg 3, lns 1-33) including an internal fan 50 (figs 7-8, pg 2, lns 51-52) mounted to the motor shaft 8 to circulate an internal airflow in the enclosed space (figs 7-8), the internal cooling circuit including at least one internal channel 30 (figs 3 & 7-8) in the motor enclosure 11 (figs 3 & 7-8); 
an external fan 51 (figs 7-8) mounted to the motor shaft 8 protruding at the rearward motor end (figs 7-8) to direct an external airflow over an exterior surface of the motor enclosure 11 (figs 7-8); and 
a removeable cover (figs 7-8 cover plate portion indicated in annotated fig 8 above for claim 1) mountable to the motor enclosure 11 (figs 7-8) to selectively cover an enclosure aperture disposed there through (figs 7-8, 55, 57a), the enclosure aperture configured for selectively establishing thermal interaction between the internal airflow and an external airflow from an external fluid source (figs 7-8, pg 3, lns 18-33).
Sugimoto discloses claim 11 except for a heat exchanger selectively mountable to the exterior surface of the motor enclosure, the heat exchanger including a plurality of fluid ducts including a first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow and a second group of fluid ducts communicating with an external fluid source to receive the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end.
Kajiwara discloses a heat exchanger selectively mountable to the exterior surface of the motor enclosure 4 (figs 1a-b, col 6, lns 8-12, heat exchanger formed by 4b-d), the heat exchanger including a plurality of fluid ducts (figs 1a-b, ducts formed by fins) including a first group of fluid ducts (fig 1b, ducts formed by 4c) communicating with the internal channel 4a (fig 1b) to receive the internal airflow (figs 1a-b) and a second group of fluid ducts 4b (fig 1b) communicating with the external fan 12 (figs 1a-b) to receive the external airflow (figs 1a-b), wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft 1 between the forward motor end and the rearward motor end (figs 1a & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor enclosure of Sugimoto with a heat exchanger selectively mountable to the exterior surface of the motor enclosure, the heat exchanger including a plurality of fluid ducts including a first group of fluid ducts communicating with the internal channel to receive the internal airflow and a second group of fluid ducts communicating with the external fan to receive the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end, as disclosed by Kajiwara, in order to increase the heat transfer area inside the internal channel (col 7, lns 17-21), as well as provide better cooling efficiency (col 7, lns 24-27), as taught by Kajiwara. 
It is pointed out that Sugimoto in view of Kajiwara discloses the first group of fluid ducts communicating with the internal channel via the enclosure aperture to receive the internal airflow, since Sugimoto discloses the internal channel 30 receives the internal airflow via the enclosure aperture 57a (figs 7-8); and Kajiwara discloses the first group of fluid ducts communicate with the internal channel 4a to receive the internal airflow. 
Re claim 12 , Sugimoto in view of Kajiwara discloses claim 11 as discussed above. Sugimoto further discloses the external fluid source is the external fan 51 (figs 7-8).
Re claim 13 , Sugimoto in view of Kajiwara discloses claim 12 as discussed above. Sugimoto further discloses the external fan 51 (figs 7-8, pg 4, lns 10-11) is accommodated in a fan shroud 9 (figs 7-8) having a shroud extension (figs 7-8 & above for claim 8, portion of 9 that extends radially inwardly from flange of 9) extending at least partially over the enclosure aperture 57a to direct external airflow from the external fan 51 to the internal channel (figs 7-8 & above for claim 8, shroud extension has 54 which directs air to 57a).
Re claim 15, Sugimoto in view of Kajiwara discloses claim 11 as discussed above. Sugimoto is silent with respect to the heat exchanger extends between a forward exchanger end located proximate the forward motor end and a rearward exchanger end located proximate the rearward motor end and the heat exchanger is mountable to the enclosure housing so that the plurality of fluid ducts are arranged axially parallel to the motor axis.
Kajiwara discloses the heat exchanger extends between a forward exchanger end (figs 1a & below) located proximate the forward motor end (figs 1a, above for claim 1 & below) and a rearward exchanger end (figs 1a & below) located proximate the rearward motor end (figs 1a, above for claim 1 & below) and the heat exchanger is mountable to the enclosure housing 4 so that the plurality of fluid ducts are arranged axially parallel to the motor axis (figs 1a-b).

    PNG
    media_image9.png
    264
    674
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger of Sugimoto in view of Kajiwara to extend between a forward exchanger end located proximate the forward motor end and a rearward exchanger end located proximate the rearward motor end and the heat exchanger is mountable to the enclosure housing so that the plurality of fluid ducts are arranged axially parallel to the motor axis, as disclosed by Kajiwara, in order to increase the heat transfer area inside the internal channel (col 7, lns 17-21), as well as provide better cooling efficiency (col 7, lns 24-27), as taught by Kajiwara. 
Re claim 16, Sugimoto in view of Kajiwara discloses claim 15 as discussed above. Sugimoto is silent with respect to the external fan is accommodated in a fan shroud mounted to the rearward motor end and including a shroud extension projecting outward with respect to the motor axis to overlap the rearward exchanger end.
Kajiwara discloses the external fan 12 is accommodated in a fan shroud 13 mounted to the rearward motor end (figs 1a & above for claim 1) and including a shroud extension (figs 1a & above for claim 15) projecting outward with respect to the motor axis to overlap the rearward exchanger end (figs 1a & above for claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external fan of Sugimoto in view of Kajiwara to be accommodated in a fan shroud mounted to the rearward motor end and including a shroud extension projecting outward with respect to the motor axis to overlap the rearward exchanger end, as disclosed by Kajiwara, in order to provide better cooling efficiency (col 7, lns 24-27), as taught by Kajiwara. 
Re claim 18, Sugimoto discloses a method of selectively configuring an electric motor between a total enclosed, fan cooled (TEFC) configuration (fig 8) and a configuration establishing thermal interaction with an external fluid source (fig 7) comprising: 
externally directing an external airflow around an exterior surface of a motor enclosure 11 with an external fan 51 mounted to a shaft 8 of the motor (figs 2 & 7-8, through 55b); 
internally circulating an internal airflow through an internal cooling circuit including at least one internal fan 50 inside the motor enclosure 11 (figs 7-8); 
selectively removing a cover plate (figs 7-8, cover plate indicated above for claim 1) from an enclosure aperture (figs 7-8, 55, 57a) disposed through the motor enclosure 11 to establish fluid communication between the internal cooling circuit and the external fan 51 (fig 7, pg 3, lns 6-11); and 
thermally interacting the internal airflow with the external airflow (fig 7).
Sugimoto discloses claim 18 except for selectively mounting a heat exchanger to the motor enclosure, the heat exchanger including a plurality of fluid ducts with a first group of fluid ducts communicating with the at least one internal channel to receive the internal airflow and a second group of fluid ducts communicating with the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end.
Kajiwara discloses selectively mounting a heat exchanger to the motor enclosure 4 (figs 1a-b, heat exchanger formed by 4b-d, col 6, lns 8-12), the heat exchanger including a plurality of fluid ducts (figs 1a-b, ducts formed by fins) with a first group of fluid ducts (fig 1b, ducts formed by 4c) communicating with the internal channel 4a (fig 1b) to receive the internal airflow (figs 1a-b) and a second group of fluid ducts 4b (fig 1b) communicating with the external airflow (figs 1a-b), wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft 1 between the forward motor end and the rearward motor end (figs 1a & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor enclosure of Sugimoto to be selectively mounting a heat exchanger to the motor enclosure, the heat exchanger including a plurality of fluid ducts with a first group of fluid ducts communicating with the internal channel to receive the internal airflow and a second group of fluid ducts communicating with the external airflow, wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end, as disclosed by Kajiwara, in order to increase the heat transfer area inside the internal channel (col 7, lns 17-21), as well as provide better cooling efficiency (col 7, lns 24-27), as taught by Kajiwara.
Re claim 20 , Sugimoto in view of Kajiwara discloses claim 18 as discussed above. Sugimoto further discloses the external fan 51 directs a portion of the external airflow into the enclosure aperture to thermally interact with the internal airflow (figs 7-8, since air is provided by 51 from outside travels through enclosed space & 30, the air leaving 55 is from 51; 57a directly receives outside air from 51).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Kajiwara and in further view of Nakamura et al. (US5780946, “Nakamura”).
Re claims 10 and 17, Sugimoto in view of Kajiwara discloses claims 3 and 11, respectively, as discussed above. Sugimoto further discloses the external fluid source is a blower assembly including a blower fan 51 (figs 7-8, pg 2, lns 42-43), the blower assembly arranged in fluid communication with the enclosure aperture 57a (figs 7-8).
Sugimoto discloses claims 10 and 17 except for the blower assembly includes an independent blower motor.
Nakamura discloses a blower assembly 6 with an independent blower motor (fig 6, col 1, lns 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower assembly of Sugimoto in view of Kajiwara with an independent blower motor, as disclosed by Nakamura, in order to cool the motor after the motor has been shut off.




Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 
Applicant argues that Agostini does not disclose the heat exchanger wherein the first group of fluid ducts and the second group of fluid ducts extend parallel to the motor shaft between the forward motor end and the rearward motor end (pg 12 to pg 13, 1st paragraph). Examiner disagrees.
Applicant argues that the evaporator channels 20 and condenser channels 21 run vertical and perpendicular to the motor shaft 34 (figs 1-3 & below). The evaporator channels 20 and condenser channels 21 are not being employed as the first and second groups of fluid ducts. 
The heat transfer elements 12 and 14 are employed for the first and second groups of fluid ducts, as discussed in the rejection above for claim 1. As seen in figs 1-3 and below, 12 and 14 are provided as fins  (para [0031], specifically last six lns; from fig 2 fins formed by folding long strips) that form ducts for first and second fluids F1 and F2 to flow through. As can be seen in the figures, 12 and 14 extend parallel to F1 and F2. Since F1 and F2 flow parallel to the motor shaft 34, then the first and second ducts 12 and 14 extend parallel to motor shaft 34.

    PNG
    media_image10.png
    673
    727
    media_image10.png
    Greyscale


Applicant argues that there’s no motivation to combine Kreitzer and Agostini (pg 14, 2nd paragraph to pg 15, 3rd paragraph). Examiner disagrees.
Applicant argues that Kreitzer only teaches cooling that prevents free exchange of air between the inside and outside of the motor enclosure and that the heat exchanger of Agostini uses a heat exchanger using external working fluid and is not totally enclosed (pg 14, last paragraph to pg 15, 1st paragraph). Examiner disagrees.
Agostini discloses wall 26 separates closed chamber 22 from fluid transporting passage 24 (fig 3, para [0040]-[0041]) and first fluid F1 transfers heat to the heat exchanger 10 to second fluid F2 (fig 1, para [0042] & [0044]). Kreitzer defines a heat exchanger as “a device used to transfer heat from a first fluid source on one side of a barrier to a second fluid on the other side without bring the first fluid and the second fluid into direct contact with each other” (para 0061]). The definition of heat exchanger make no mention of how the heat exchanger transfers heat from the first fluid to the second fluid. In view of the structure disclosed by Agostini, both Kreitzer and Agostini disclose heat of a first fluid in an enclosed space being transferred by a heat exchanger to a second fluid.
As discussed in the claim 1 rejection, Kreitzer teaches removing selected sets of removable cover plates 2400 to affect the direction of air flow (para [0106]). By removing cover plates as indicated in the annotated figures of Kreitzer and Agostini and reproduced below, the heated air coming from the stator will be provided a shorter path to the heat exchanger. By doing this the heated air will not have to travel further through the stator to get to the heat exchanger. Thereby the air traveling through the stator will be able to absorb more heat.

    PNG
    media_image11.png
    492
    647
    media_image11.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834